Citation Nr: 0836850	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-25 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.


FINDING OF FACT

The veteran's hearing loss is manifested by pure tone 
threshold averages and speech recognition scores that 
correspond to level "I" hearing on the right and level "V" 
hearing on the left.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the veteran's increased rating claim, 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran with 
respect to his claim for increased rating in May 2006.

The Board acknowledges that the VCAA letter sent in May 2006 
does not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice as to these claims.  Nonetheless, such 
presumption has been overcome for the reasons discussed 
below.

The veteran was provided with correspondence regarding what 
was needed to support his claim for increased rating.  
Specifically, the May 2006 notice letter advised the veteran 
that his statements and medical and employment records could 
be used to substantiate his claim, and the veteran can 
reasonably be expected to have understood the applicable 
diagnostic codes provided in the March 2007 statement of the 
case.

Based on the above, the veteran can be expected to have 
understood what was needed to support his claim, including 
the impact of his disability on his daily life.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, at the time of 
the VA examination in June 2006, the veteran stated that he 
had difficulty hearing at work, and submitted statements 
asserting that his loss of hearing affected his ability to 
hear people talking to him.  In summary, the Board submits 
that the above statements and evidence demonstrate the 
veteran's knowledge of the need to be worse to support his 
increased rating claim, with particular emphasis on an 
adverse impact on his daily life, and that notice 
deficiencies in this matter do not affect the essential 
fairness of adjudication.  Medical evidence relevant to the 
diagnostic codes was also elicited on the VA examination.  
Additionally, an updated VCAA letter was sent to the veteran 
in May 2008, which fully complied with the Vasquez-Flores 
requirement.  Therefore, the presumption of prejudice is 
rebutted, and no further development is required regarding 
the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service medical records are associated with the claims 
folder, as are post-service private treatment records, VA 
examinations and treatment records.  There is no indication 
that there are any outstanding pertinent documents or records 
that have not been obtained, or that are not adequately 
addressed in documents or records contained within the claims 
folder.  The veteran has not indicated any intention to 
provide additional evidence in support of his claim. 

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to a Compensable Rating for Hearing Loss of 
the Left Ear

Service connection for hearing loss of the left ear was 
established by an October 1975 rating decision, at which time 
a 0 percent rating was assigned, effective from July 1975.  
The veteran is requesting an increased rating for his 
service-connected hearing loss of the left ear.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence that is of record.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by pure tone threshold 
averages, within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85.

Pure tone threshold averages are derived by dividing the sum 
of the pure tone thresholds at 1000, 2000, 3000, and 4000 by 
four.  Id.  The pure tone threshold averages and the Maryland 
CNC test scores are given a numeric designation, which are 
then used to determine the current level of disability based 
upon a pre-designated schedule.  Tables VI and VII in 
38 C.F.R. § 4.85 (2007).  Under these criteria, the 
assignment of a disability rating is a "mechanical" process 
of comparing the audiometric evaluation to the numeric 
designations in the rating schedule.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).

The veteran was afforded a VA examination in June 2006.  On 
the authorized audiological evaluation in June 2006, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
45
70
65
LEFT
50
50
70
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 72 percent in the left ear.

The examiner from the VA examination in June 2006 noted 
bilateral tinnitus and sensorineural hearing loss of the 
right ear.  However, the veteran has not submitted claims for 
entitlement to service connection for tinnitus or hearing 
loss of the right ear.  The Board notes that if the veteran 
were to be service connected for hearing loss of the right 
ear, it could increase the current disability rating assigned 
for hearing loss of the left ear.

The veteran's June 2006 VA audiology examination shows a left 
ear pure tone threshold average of 60 decibels with speech 
recognition of 72 percent.  This corresponds to a numeric 
designation of "V."  Table VI in 38 C.F.R. § 4.85 (2007). 

Service connection for the veteran's right ear hearing loss 
has not been established.  If impaired hearing is service-
connected in only one ear, in order to determine the 
percentage evaluation, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of "I."  38 C.F.R. § 4.85(f) (2007).  These combined 
numeric designations of "V" and "I" then result in a 
rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table 
VII (2007).  Section  3.383(a)(3) has also been considered 
but does not apply in this case as the veteran's left ear 
hearing loss is not independently rated as 10 percent 
disabling.  

The Board has considered the veteran's statements regarding 
the severity of his hearing loss.  However, the Board finds 
that the most probative evidence concerning the level of 
severity of this disorder consists of the VA audiometric 
testing results of record.  As noted above, disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Rating Schedule to the numeric 
designations assigned based on audiometric evaluations.  

Based on the VA examination in June 2006, the veteran's 
hearing loss is at no more than level V in the left ear; and 
due to not being service connected for hearing loss in the 
right ear, the right ear is a level I.  Therefore, a 
compensable rating is not warranted.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  As stated previously, however, the 
veteran does have right ear hearing loss as it is defined by 
VA regulation.  If the veteran were to submit a claim and be 
service-connected for right ear hearing loss, it could affect 
the current disability rating assigned to the veteran's 
hearing loss of the left ear.

In summary, the Board finds that the evidence of record 
preponderates against a compensable rating for the veteran's 
hearing loss of the left ear.  

ORDER

Entitlement to a compensable rating for hearing loss of the 
left ear is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


